to demonstrate that an impediment external to the defense prevented him
                  from filing a timely petition. See Hathaway v. State, 119 Nev. 248, 252, 71
                  P.3d 503, 506 (2003). Appellant's arguments relating to his movement to
                   different facilities and law library access were not supported by specific
                  facts warranting relief. See Hargrove v. State, 100 Nev. 498, 686 P.2d 222
                   (1984). Appellant's claims of ineffective assistance of trial and appellate
                   counsel were themselves procedurally barred and cannot provide good
                   cause for the delay. See Hathaway, 119 Nev. at 252, 71 P.3d at 506. To
                  the extent that appellant claimed that a fundamental miscarriage of
                  justice—actual innocence—should overcome his procedural defects,
                   appellant did not demonstrate actual innocence because he failed to show
                  that "it is more likely than not that no reasonable juror would have
                   convicted him in light of. . . new evidence."   Calderon v. Thompson, 523
                  U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see
                  also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001);
                  Mazzan v. Warden,       112 Nev. 838, 842, 921 P.2d 920, 922 (1996).
                  Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                1_,01                J.
                                                      Douglas


                                                                                     J.
                                                      Saitta

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A


        NEERWINEIRINKUSEIN
                cc: Hon. Brent T. Adams, District Judge
                     Phillip Bryon Ashdown
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A